                                 S DISTRICT
                               TE           C
                             TA
                                                        O
                        S




                                                         U
                       ED




                                                          RT




                                           TED
                   UNIT




December 4, 2018                     GRAN
                                                               R NIA




                                                   . Orr ick
                   NO




                                        illiam H
                                                               FO




                             Judge W
                    RT




                                                          LI




                            ER
                       H




                                                         A




                                 N                        C
                                                   F
                                     D IS T IC T O
                                           R
